   Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 1 of 14 PageID #:2395




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 20-cv-05972
                       Plaintiff,
                                                     Judge Franklin U. Valderrama
       v.
                                                     Magistrate Judge Sunil R. Harjani
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                       Defendants.


    PLAINTIFF’S MEMORANDUM ESTABLISHING THAT JOINDER IS PROPER

       Pursuant to this Court’s Order [22], Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) submits

the following memorandum establishing that joinder is proper.

                                       INTRODUCTION

        This action has been filed by Oakley to combat e-commerce store operators who trade

upon Oakley’s reputation and goodwill by making, using, offering for sale, selling and/or

importing into the United States for subsequent sale or use unauthorized and unlicensed products,

namely the sunglasses shown in Exhibit 1 to the Complaint, that infringe Oakley’s patented

designs, U.S. Patent Nos. D569,412, D581,443, and D581,444 (the “Infringing Products”). As

part of a coordinated effort to sell Infringing Products, Defendants operate under the nondescript

e-commerce stores listed in Schedule A to the Complaint (“Seller Aliases”) and use templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants. [1] at ¶ 18. Defendants take advantage of this anonymity, as well as the

mass reach afforded by the Internet and the cover afforded by international borders, to violate

Plaintiff’s design rights and exploit U.S. consumers. Plaintiff faces a “swarm of attacks” on its


                                                 1
    Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 2 of 14 PageID #:2396




design rights, and “filing individual causes of action against each counterfeiter ignores the form of

harm” Plaintiff faces. Bose Corp. v. P’ships & Unincorporated Ass’ns Identified on Schedule “A”,

334 F.R.D. 511, 517 (N.D. Ill. 2020). Joinder is proper because Fed. R. Civ. P. 20’s inclusion of

the term “occurrence” allows a plaintiff to join in a single case the defendants who participate in

such unlawful occurrences.1 Id.

        A January 24, 2020 report titled Combating Trafficking in Counterfeit and Pirated Goods

prepared by the U.S. Department of Homeland Security, Office of Strategy, Policy & Plans

provides further insight regarding operation of e-commerce stores like Defendants’ Seller Aliases.

Exhibit 1 to the Declaration of Justin R. Gaudio (the “Gaudio Dec.”). Specifically, the report

found that:

    •   “Not only can counterfeiters set up their virtual storefronts quickly and easily, but they can

        also set up new virtual storefronts when their existing storefronts are shut down by either

        law enforcement or through voluntary initiatives set up by other stakeholders such as

        market platforms, advertisers, or payment processors.” Id. at p. 12.

    •   “In some cases, counterfeiters hedge against the risk of being caught and their websites

        taken down from an e-commerce platform by preemptively establishing multiple virtual

        store-fronts. A key underlying problem here is that on at least some e-commerce platforms,

        little identifying information is necessary for a counterfeiter to begin selling. In the absence

        of full transparency, counterfeiters can quickly and easily move to a new virtual store if

        their original third-party marketplace is taken down.” Id. at p. 22.


1
  Since 2011, Plaintiff’s counsel has filed over 925 factually similar cases in this District against China-
based e-commerce stores. Every Northern District of Illinois Eastern Division judge assigned to a case
during that time period has permitted joinder. This includes twenty-five different judges that have entered
similar temporary restraining orders in 2020 (i.e., the majority approach). In 2019, two judges in this District
changed positions on joinder and now take a narrower view (i.e., the minority approach). Section III infra.
Gaudio Dec. at ¶ 4.

                                                       2
    Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 3 of 14 PageID #:2397




    •   “Platforms generally do not require a seller on a third-party marketplace to identify the

        underlying business entity, nor to link one seller profile to other profiles owned by that

        same business, or by related businesses and owners. In addition, the party that appears as

        the seller on the invoice and the business or profile that appears on the platform to be the

        seller, may not always be the same. This lack of transparency allows one business to have

        many different profiles that can appear unrelated. It also allows a business to create and

        dissolve profiles with greater ease, which can obfuscate the main mechanism that

        consumers use to judge seller credibility, namely reviews by other buyers.” Id. at p. 39.

        Well-pleaded allegations in Plaintiff’s Complaint establishes that Defendants are working

in a similar manner and during the same time period to sell Infringing Products, as part of the same

“occurrence” of mass harm, i.e., the swarm of all Defendants attacking Plaintiff’s patented designs

at once. Bose Corp., 334 F.R.D. at 516. This establishes a logical relationship supporting joinder.

Joinder at this stage is consistent with hundreds of factually similar cases2 and comports with the

strongly encouraged policy of “entertaining the broadest possible scope of action consistent with

fairness to the parties.” See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966); see

also Bose Corp., 334 F.R.D. at 517 (e-commerce stores offering for sale counterfeit Bose products

properly joined); Weifang Tengyi Jewelry Trading Co. Ltd v. The Partnerships, et al., No. 1:18-

cv-04651 (N.D. Ill July 5, 2018) (unpublished) (Docket No. 150) (“[Plaintiff's] claims against



2
 Similar cases against multiple e-commerce store seller aliases have been filed across the country for nearly
a decade. See, e.g. Farouk Systems, Inc. v. Eyou Int’l Trading Co., Ltd., et al., No. 4:10 CV 2672 (S.D.
Tex. Aug. 2, 2010); The North Face Apparel Corp., et al. v. Fujian Sharing Import & Export Ltd. Co., et
al., No. 10 CIV 1630 (S.D.N.Y. Mar. 16, 2010); Louis Vuitton Malletier v. aaalvshop.com, et al., No. 19-
cv-61986 (S.D. Fla. Nov. 21, 2019); Volvo Car Corporation, et al. v. The Unincorporated Associations
Identified in Schedule A, No. 18-cv-00977 (E.D. Va. Feb. 6, 2019); CCA and B, LLC v. Douyong toy, et al.,
No. 19-cv-01851 (N.D. Ga. Apr. 25, 2019); Talavera Hair Products, Inc. v. Taizhou Yunsung Elec.
Appliance Co., Ltd., et al., No. 18-cv-00823 (S.D. Ca. Apr. 30, 2018), including hundreds of cases in the
Southern District of New York and the Southern District of Florida. See Gaudio Dec. at ¶ 3.


                                                     3
     Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 4 of 14 PageID #:2398




[Defendants] rest in substantial part on the same legal and factual grounds as [Plaintiff’s] claims

against the other defendants, including that [Defendants] were involved in a counterfeiting network

with the other defendants. Given the nature of [Plaintiff’s] claims, joinder is proper under Civil

Rule 20(a)(2).”); Too Faced Cosmetics, LLC v. Operators of KTKT Store, et al., No. 19-cv-07762

(N.D. Ill. Feb. 12, 2020) (Lefkow, J.) (docket entries 22, 27, 30) (finding joinder appropriate in

factually similar case after supplemental briefing); Gold’s Gym Licensing LLC v. Operators of

dropshipping fast ship Store, et al., No. 19-cv-07446 (N.D. Ill. Jan.15, 2020) (Lefkow, J.) (docket

entries 32, 38, 43) (same); Otter Products, LLC, et al. v. James Chen, et al., No. 16-cv-06807

(N.D. Ill. Aug. 31, 2016) (Shadur, J.) (same). Indeed, cases like this one have proven effective at

substantially reducing online counterfeiting and infringement and preventing consumer confusion.

I.      LEGAL STANDARD

        A.     Permissive Joinder Under Fed. R. Civ. P. 20(a)

        The Supreme Court has stated that under the Federal Rules of Civil Procedure, “the impulse

is toward entertaining the broadest possible scope of action consistent with fairness to the parties;

joinder of claims, parties and remedies is strongly encouraged.” In re EMC Corp., 677 F.3d 1351,

1358 (Fed. Cir. 2012) (quoting Gibbs, 383 U.S. at 724). Above all, the Seventh Circuit has noted

that the purpose of a liberal Rule 20(a) joinder requirement “is to enable economies in litigation.”

Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000). Courts have not provided a bright-

line definition for this phrase so that it can continue to be flexible enough to allow effective trial

management. See In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012) (citing 7 Charles Alan

Wright et al., Federal Practice and Procedure § 1653 (3d ed. 2001)).

        As to the first prong of Fed. R. Civ. P. 20(a)(2), Courts have applied this “transaction or

occurrence” requirement using a “case-by-case approach” based on a “flexib[le] . . . standard [that]

enables the federal courts to promote judicial economy by permitting all reasonably related claims

                                                  4
   Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 5 of 14 PageID #:2399




for relief by or against different parties to be tried in a single proceeding under the provisions of

Rule 20.” In re EMC Corp., 677 F.3d at 1358. The Seventh Circuit has not fashioned a definitive

standard for determining what constitutes a single transaction or occurrence. See Bailey v. N. Trust

Co., 196 F.R.D. 513, 515 (N.D. Ill. 2000) (explaining that “no hard and fast rules have been

established” in this context). Similarly, the phrase “transaction or occurrence” is not defined in

Rule 20(a); however, courts have looked to the similar “transaction or occurrence” test for

compulsory counterclaims in Rule 13(a). Mosley, 497 F.2d at 1333; PTG Nev., LLC v. Doe, 2016

U.S. Dist. LEXIS 83546, at *7 (N.D. Ill. June 28, 2016).

       For the purposes of Rule 13(a), the Supreme Court has stated that “[t]ransaction is a word

of flexible meaning. It may comprehend a series of many occurrences, depending not so much

upon the immediateness of their connection as upon their logical relationship.” Moore v. N.Y.

Exch., 270 U.S. 593, 610 (1926); see also Burlington N.R. Co. v. Strong, 907 F.2d 707, 711 (7th

Cir. 1990) (applying “logical relationship” test to determine whether the “transaction or

occurrence” is the same for purposes of Rule 13(a)). Factors considered by Courts in this District

include whether the alleged conduct occurred during the same general time period, involved the

same people and similar conduct. Lozada v. City of Chicago, 2010 U.S. Dist. LEXIS 89231, at *7

(N.D. Ill. Aug. 30, 2010). The Court has “considerable discretion” and “flexibility” in determining

whether Plaintiff has plausibly alleged such a relationship. UWM Student Ass’n v. Lovell, 888

F.3d 854, 863 (7th Cir. 2018). Other Circuits have applied the “logical relationship” test to

interpret “same transaction or occurrence” as it appears in Rule 20(a) and found that “all

reasonably related claims for relief by or against different parties” can be tried in a single

proceeding. Mosley, 497 F.2d at 1333. Absolute identity of all events is unnecessary. Id.; see

also Alexander v. Fulton County, 207 F.3d 1303, 1323 (11th Cir. 2000)).



                                                 5
      Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 6 of 14 PageID #:2400




         Fed. R. Civ. P. 20 similarly does not define “occurrence” and courts have not considered

the meaning of “occurrence” apart from the meaning of “transaction.” Bose Corp., 334 F.R.D. at

516. However, “canons of construction ordinarily suggest that terms connected by a disjunctive .

. . be given separate meanings,” and the dictionary definitions suggest that “occurrence” is much

broader than “transaction.” Id. An “occurrence” is defined as something that simply happens or

appears, and is not necessarily the product of joint or coordinated action. Id.

II.      WELL-PLEADED ALLEGATIONS ESTABLISH JOINDER

         “In assessing whether the requirements of Rule 20(a)(2) are met, courts must accept the

factual allegations in a plaintiff's complaint as true.” Desai v. ADT Sec. Services, Inc., 2011 U.S.

Dist. LEXIS 77457, at *8 (N.D. Ill. July 18, 2011). A court must construe the complaint “in the

light most favorable to the plaintiff, accepting as true all well-pleaded facts alleged, and drawing

all possible inferences” in favor of the plaintiff. Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th

Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The plaintiff must only

put forth enough “facts to raise a reasonable expectation that discovery will reveal evidence”

supporting the plaintiff's allegations. Brooks v. Ross, 578 F.3d 574, 581 (7th. Cir. 2009).

         Plaintiff’s well-pleaded allegations3 establish that the Seller Aliases are all operating in the

same transaction, occurrence, or series of transactions or occurrences and, therefore, joinder is

proper. Each of the Seller Aliases fit into the following profile: (1) Defendants use nondescript

Seller Aliases ([1] at ¶¶ 10, 11, 16, 17, 18), (2) no credible information regarding Defendants’

physical addresses is provided ([1] at ¶¶ 16, 17, 18, 26), and (3) Defendants show evidence of


3
 Plaintiff’s allegations are referring to unique identifiers, not just general common elements found on e-
commerce stores. The Court should avoid speculating that the unique identifiers are a coincidence and that
Defendants are merely acting similarly, but independently of each other. The Court must construe the
complaint “in the light most favorable to the plaintiff, accepting as true all well-pleaded facts alleged, and
drawing all possible inferences” in favor of the plaintiff. Tamayo, 526 F.3d at 1081.


                                                      6
   Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 7 of 14 PageID #:2401




market coordination, i.e., using the same advertising and marketing strategies to target consumers

while attempting to evade enforcement ([1] at ¶ 15). In this case, for example, a well-pleaded fact

is that the Seller Aliases lack any contact information in the storefronts or product listings and that

Defendants engaged in fraudulent conduct when registering the Seller Aliases by providing false,

misleading and/or incomplete information to e-commerce platforms. [1] at ¶ 16. None of the

Seller Aliases have contact information nor do they correspond to any type of identifiable entity.

Gaudio Dec. at ¶ 5.

       Additional well-pleaded facts include that “Defendants concurrently employ and benefit

from substantially similar advertising and marketing strategies” ([1] at ¶ 15) and that the e-

commerce stores at the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. [1] at ¶ 18. For example, many

of the item titles used by the Seller Aliases are nearly identical or very similar to one another.

Gaudio Dec. at ¶ 6.

       Plaintiff’s specific factual allegations that Defendants are working in a similar manner and

during the same time period to sell Infringing Products, collectively in the same “occurrence of

mass harm,” show a logical relationship supporting joinder. Bose Corp., 334 F.R.D. at 516. Even

if Defendants are not directly coordinating, Plaintiff alleges that Defendants “take advantage of a

set of circumstances – the anonymity and mass reach afforded by the internet and the cover

afforded by international borders – to violate [Plaintiff’s design rights] with impunity.” Id. “[I]t

is plausible that Defendants understand that their ability to profit through anonymous internet

stores is enhanced as their numbers increase, even though they do not engage in direct

communication or coordination.” Id. Defendants are alleged to be infringers, and “want to blend



                                                  7
   Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 8 of 14 PageID #:2402




in to cause consumer confusion.” Id. at. 514. As a result, it is not possible to link all or clusters

of seller aliases together using arbitrary commonalities. Likewise, Plaintiff is not required to show

and provide evidence that each of the Seller Aliases is commonly owned at the pleading stage.

Such linking efforts are extremely cumbersome and time consuming and not required by Fed. R.

Civ. P. 20 to join multiple Seller Aliases at the pleading stage, especially without adversarial

presentation and the opportunity to conduct discovery.

III.   THE MINORITY APPROACH IN THIS DISTRICT DOES NOT PERMIT
       JOINDER OF ANY DEFENDANTS

       As explained above, there is no controlling Seventh Circuit authority defining a single

transaction or occurrence for purposes of joinder. Two Courts in this District have taken a

narrower position than Bose Corp. (and the other twenty-six Courts in this District) and define

“transaction, occurrence or series of transactions and occurrences” to require linking unique

information between Seller Aliases (e.g., email addresses, phone numbers, etc.). See Estée Lauder

Cosmetics Ltd. v. P’ships & Unincorporated Ass’ns Identified on Schedule A, 334 F.R.D. 182, 184

(N.D. Ill. 2020) (Chang, J.) (“Estée Lauder I”); Estée Lauder Cosmetics Ltd., et al. v. The

Partnerships, et al., No. 20-cv-00845 (N.D. Ill. Jun. 22, 2020) (Lee, J.) (Docket Entry No. 40)

(“Estée Lauder II”) (together, the “Minority Approach Decisions”). This narrow approach does

not permit joinder of any defendants. Rather, it requires that a plaintiff show that multiple e-

commerce store seller aliases are operated by the same individual or entity, i.e., a single defendant.

Moreover, the information required to meet such a stringent requirement is typically not available

prior to court ordered discovery, and even if it was, could easily be circumvented by defendants

using false or different information.




                                                  8
    Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 9 of 14 PageID #:2403




        The Minority Approach Decisions rely on distinguishable cases, construe allegations in the

light most favorable to defendants,4 and undervalue certain considerations of judicial economy.

For example, both cite the non-binding Slep-Tone Entm't Corp. v. Roberto case for the proposition

that multiple defendants alleged to have infringed the same patent or trademark in a similar manner

is not sufficient to establish joinder. 2013 U.S. Dist. LEXIS 151923, at *2 (N.D. Ill. Oct. 22,

2013). However, in Slep-Tone Entm’t Corp., the defendants were identifiable, distinct individuals

and restaurants providing karaoke entertainment. Id. There were no allegations in Slep-Tone

Entm’t Corp. that the defendants were unknown and working in a similar manner and during the

same time period to sell Infringing Products, as part of the same “occurrence” of mass harm, i.e.,

the swarm of all Defendants attacking Plaintiff’s patented designs at once. See Bose Corp., 334

F.R.D. at 516. The Minority Approach Decisions also construed facts in the light most favorable

to the defendants by downplaying other commonalties between seller aliases as merely

coincidental. See, e.g. Estée Lauder I, 334 F.R.D. 188-89 (“[i]t is just as likely that each online

retailer decided to avoid being shut down yet again by removing the trademarks”); Estée Lauder

II at p. 9 (“defendants with nearly identical product descriptions may in fact share no ties, with

each simply copying the same description from elsewhere”).

        Finally, recognizing that nearly all defendants settle or default in similar cases, the Minority

Approach Decisions reason that “this Court must evaluate the evidence submitted in support of

liability and, eventually, damages” which the Court reasoned undermines judicial economy. Estée

Lauder I, 334 F.R.D. at 189. However, allegations in the complaint are accepted as true if a

defendant defaults, so there would not be any evidence beyond plaintiff’s allegations to evaluate



4
 A court must construe the complaint “in the light most favorable to the plaintiff, accepting as true all well-
pleaded facts alleged, and drawing all possible inferences” in favor of the plaintiff. Tamayo v. Blagojevich,
526 F.3d 1074, 1081 (7th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

                                                      9
    Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 10 of 14 PageID #:2404




with respect to liability. United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989).

Regarding a damages award, such a concern is not applicable in this case because Plaintiff will

likely be seeking a profits award of the greater of $250 or the amount restrained in a linked

financial account for each Seller Alias, pursuant to 35 U.S.C. § 289. See, e.g., Oakley, Inc. v.

Forfar Outdoors Store, et al., No. 20-cv-02955 (N.D. Ill. Oct. 19, 2020) (Docket No. 64). With

respect to statutory damages in trademark counterfeiting cases, both Minority Approach Decision

Courts, like other Courts in this District, have formulated baseline statutory damages awards for

defaulting defendants who do not appear or participate in the litigation.5 There is no “ensuing

discovery and variety of defenses” to evaluate when a defendant defaults. Estée Lauder I, 334

F.R.D. at 190. See also, Estée Lauder II at p. 7 (citing to statutory damages cases involving

defendants that appeared and made an adversarial presentation).

        SanDisk LLC v. tinabeet, et al., No. 18-cv-08335 (N.D. Ill. Mar. 8, 2019) (Chang, J) is

illustrative to several points raised above. In SanDisk LLC, the Court found that joinder of two

defendants was proper only “because of the date/time stamp within minutes of each other and the

almost identical (except 1 digit) return-address labels.” However, the two defendants in that case

ended up not being related and one of the defendants operated another seller alias that was severed

into a different case. Gaudio Dec. at ¶ 7. This resulted in two separate cases with the same parties

instead of a single case. In addition to this example, Plaintiff’s counsel has encountered dozens of

other situations where seller aliases lack narrow, specific identifiers, but are commonly owned by

a single defendant. Id. at ¶ 8.




5
  The Minority Approach Decision Courts have formulated such a statutory damages award in their over
sixty cases. The vast majority of those awards were in the bottom 25% of the $1,000 - $2 million statutory
damages range provided by 15 U.S.C. § 1117(c).

                                                   10
     Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 11 of 14 PageID #:2405




IV.      WELL-PLEADED ALLEGATIONS SATISFY FED. R. CIV. P. 20(A)(2)(B)

         Plaintiff’s well-pleaded allegations also satisfy Fed. R. Civ. P. 20(a)(2)(B), which provides

that joinder is proper if “any question of law or fact common to all defendants will arise in the

action.” In this case, Defendants, without any authorization or license from Oakley, have

knowingly and willfully offered for sale, sold, and/or imported into the United States for

subsequent resale or use products that infringe directly the Oakley Design. [1] at ¶ 21. In addition,

the methods Plaintiff will use to investigate, uncover, and collect evidence about any infringing

activity will be the same or similar for each Defendant. While each Defendant may later present

different factual evidence to support individual legal defenses, prospective factual distinctions do

not defeat the commonality in facts and legal claims that support joinder under Fed. R. Civ. P.

20(a)(2)(B) at this stage in the litigation. See First Time Videos, LLC v. Does 1–500, 276 F.R.D.

241, 251–52 (N.D. Ill. 2011) (Castillo, J.).

V.       JOINDER IS CONSISTENT WITH FAIRNESS, CONVENIENCE AND
         JUDICIAL ECONOMY

         Joinder at this stage also serves the important interests of convenience and judicial

economy, leading to a just, speedy, and inexpensive resolution for Plaintiff, Defendants and this

Court. Joinder does not create any unnecessary delay nor does it prejudice any party. On the other

hand, severance is likely to cause delays and prejudice Plaintiff and Defendants alike. Defendants

may be required to defend identical, concurrent lawsuits if severed prematurely into separate cases

(which is what happened in SanDisk above). Additionally, the Federal Rules of Civil Procedure

only apply to the extent that they “affect any party's substantial rights.” Fed. R. Civ. P. 61; see

also Coach, Inc. v. 1941 Coachoutletstore.com, 2012 U.S. Dist. LEXIS 1311, at *12 (E.D. Va.

Jan. 5, 2012). Plaintiff anticipates that Defendants will be individually subject to default, and




                                                  11
    Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 12 of 14 PageID #:2406




“there is no prejudice to any defaulting defendant, whose liability may be established upon default

irrespective of the presence of any other defendant.” Id.

        The resources of the Court, other judges in this District, and other Districts will be

substantially taxed if Plaintiff’s claims against Defendants are severed into multiple separate

lawsuits. “Requiring the filing of separate complaints could flood the courts with thousands of

additional single defendant [Patent Act] cases, with no difference in resolution of nearly every case

in a practical sense. The only thing that will inevitably occur is the slowdown of adjudications of

other lawsuits, or the decrease of filings of cases which on their face have alleged plausible

violations of the [Patent Act].” Bose Corp., 334 F.R.D. at 517, n.6.              SanDisk illustrates the

inefficiencies identified in Bose Corp. resulting from narrow approaches to joinder. Importantly,

such impediments would also reduce the ability of Plaintiff and other brand owners to effectively

protect their intellectual property rights and consumers in a cost-effective manner. This is

especially true in the context of online infringement. Online infringement is a rampant and

widespread issue for brand owners because, in recent years, marketplace platforms have

emphasized opening and marketing their services to sellers located in China6 seeking to sell

directly to U.S. consumers. Gaudio Dec. at ¶ 10. In the 2018 fiscal year alone, the U.S.

government seized unauthorized goods worth more than $1.3 billion based on MSRP of genuine

goods, and China and Hong Kong together accounted for more than 87 percent of all seizures. Id.




6
 The leader of Alibaba’s Anti-Counterfeiting Special Task Force noted that “[a]fter we clean up online
shops selling counterfeits, the counterfeiters usually change their identities and places of dispatch, using
more covert means to continue selling online … Most counterfeiting dens are hidden and well-organized.
For example, we encountered a village producing counterfeits. The villagers installed cameras everywhere
and when they saw outsiders entering, they became vigilant and even threatened us.” Gaudio Dec. at ¶ 11.


                                                    12
     Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 13 of 14 PageID #:2407




at ¶ 12. Legislation was recently introduced in the U.S. Senate that would allow CBP to seize

articles that infringe design patents, thus closing a loophole currently exploited by infringers.7

         Cases like the present case are one of the few effective mechanisms for stopping and

deterring online infringement. For example, court filings show that Luxottica Group, S.p.A. (the

parent company of Oakley and owner of the famous Ray-Ban brand) reduced the number of

counterfeit e-commerce stores from over 30,000 in 2016 to only 2,843 in 2019. Gaudio Dec. at ¶

9.

         In sum, Plaintiff’s well-pleaded allegations establish that the named Seller Aliases are

participating in the same unlawful occurrence or series of occurrences and that joinder is proper.

Plaintiff (as well as other brand owners) would be severely prejudiced if they were required to file

separate lawsuits simply because Defendants registered a particular e-commerce store using a

different Seller Alias. Shambour v. Carver County, 2014 U.S. Dist. LEXIS 110267, at *17 (D.

Minn. Aug. 11, 2014) (“In the matter at hand, joinder is proper because the alleged acts similarly

support a larger allegation of a systemic problem and the Court is persuaded that keeping

Shambour’s claims together is not only permissible but preferable.”).

                                          CONCLUSION

         For the reasons set forth above, joinder of Defendants is proper. This approach is also

consistent with other courts and comports with the strongly encouraged policy of entertaining the

broadest possible scope of action consistent with fairness to the parties.




7
  See Press Release, U.S. Senator Thom Tillis, Tillis, Coons, Cassidy & Hirono Introduce Bipartisan
Legislation to Seize Counterfeit Products and Protect American Consumers and Businesses (Dec. 5, 2019),
https://www.tillis.senate.gov/2019/12/tillis-coons-cassidy-hirono-introduce-bipartisan-legislation-to-
seize-counterfeit-products-and-protect-american-consumers-and-businesses.

                                                  13
  Case: 1:20-cv-05972 Document #: 24 Filed: 10/21/20 Page 14 of 14 PageID #:2408




Dated this 21st day of October 2020.   Respectfully submitted,

                                       /s/ Justin R. Gaudio
                                       Amy Ziegler
                                       Justin R. Gaudio
                                       Jake M. Christensen
                                       Thomas J. Juettner
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       jchristensen@gbc.law
                                       tjjuettner@gbc.law

                                       Counsel for Plaintiff Oakley, Inc.




                                         14
